      Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 1 of 24



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

JOHNSON & ASSOCIATES, PC
BY: ADRIAN J JOHNSON, ESQ.
(ATTORNEY ID: 000592012)
33 WOOD AVENUE SOUTH, SUITE 600
ISELIN, NJ 08830
P:    848.229.2254
F:    855.385.0942
ATTORNEYS FOR PLAINTIFF



                                             VERIFIED SHAREHOLDER
                                             DERIVATIVE COMPLAINT
YEL LIMITED PARTNERSHIP,
DERIVATIVELY ON BEHALF OF
OCCIDENTAL PETROLEUM, CORPORATION,            Docket No.:
          Plaintiff,

vs.                                           DEMAND FOR JURY TRIAL


VICKI HOLLUB; CEDRIC W. BURGHER;
MARCIA E. BACKUS; SPENCER ABRAHAM;
EUGENE L. BATCHELDER; MARGARET M.
FORAN; CARLOS M. GUTIERREZ;
WILLIAM R. KLESSE; JACK B. MOORE;
AVEDICK B. POLADIAN; ELISSE B.
WALTER,JOHN DOE, #1-50; AND MARY
ROE, #1-50,

             Defendants,

-and-

OCCIDENTAL PETROLEUM, CORPORATION,
A TEXAS CORPORATION,

             NOMINAL DEFENDANT.



        Plaintiff, by its attorneys, submits this Verified Shareholder

Derivative Complaint against the defendants named herein.

                     NATURE AND SUMMARY OF THE ACTION

        1.    This is a shareholder derivative action brought by a

shareholder of OCCIDENTAL PETROLEUM, CORPORATION (hereinafter

                                 -1-
              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 2 of 24



referred to as “OXY” or the “COMPANY”) on behalf of the COMPANY

against certain of its officers and directors seeking to remedy

defendants’ violations of law, including but not limited to breaches

of fiduciary duties, waste of corporate assets, unjust enrichment,

breaches of good faith and fair dealings, and violations of New York

Corporations Code that have caused substantial monetary losses to

OXY and other damages, such as to its reputation and goodwill.         As

such OXY’s stock price has seen a significant decrease in value, and

the stock value continues to decline

     2.     OXY is an international oil and gas exploration and

production company with operations in the United States, Middle East

and Latin America. Headquartered in Houston, Occidental is one of

the largest U.S. oil and gas companies, based on equity market

capitalization.   OXY’S midstream and marketing segment purchases,

markets, gathers, processes, transports and stores hydrocarbons and

other commodities in support of Occidental’s businesses.       OXY’S

wholly owned subsidiary OxyChem manufactures and markets basic

chemicals and vinyls.

     3.     On or about May 2019, OXY entered into a definitive

agreement to acquire ANDARKO PETROLEUM CORPORATION (hereinafter

referred to as “ANDARKO”) for a purchase price of $38,000,000,000.00

(thirty-eight billion USD).

     4.     OXY outbid CHEVRON’S prior purchase contract for

ANDARKO.

     5.     ANDARKO paid CHEVRON a termination fee of

$1,000,000,000.00 (one-billion USD).




                              -2-
           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 3 of 24



     6.     OXY supported the decision to acquire ANDARKO under the

following assurances:   (1) acquired stronger position in Permian oil

production; and (2) established oil reserves and assets valued at

$38,000,000,000.00 (thirty-eight billion USD).

     7.     The above acquisition assumptions and understandings

have proven to be false and invalidated.

     8.     First, Permian oil production represents only ten to

fifteen percent (10-15%) of ANDARKO’S production, so it is less the

acquisition centerpiece than was suggested.

     9.     Forty-eight percent (48%) of ANDARKO’S 2018 U.S.

production was natural gas and natural gas liquids.     Of its oil,

most of ANDARKO’S reserves and production are not in the Permian

basin: they are international, in the Gulf of Mexico, or in the D-J

(Colorado) basin.

     10.    ANDARKO has a production challenge, in that forty-two

percent (42%) of its oil production is coming from the D-J basin,

and Colorado’s oil and gas regulations are tightening up to limit

that production.

     11.    Second, the SEC PV-10 value of ANDARKO’S reserves is

$17,100,000,000.00 (seventeen-billion one-hundred million USD).

While the acquisition includes other assets, at $38,000,000,000.00

(thirty-eight billion USD), the price tag is much more than the SEC

reserve value.

     12.    Further, the acquisition of ANDARKO has quadrupled OXY’S

debt to $40,000,000,000.00 (forty-billion USD).

     13.   Shedding debt will require selling assets when deals have

been slow and buyers have left the market.


                              -3-
           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 4 of 24



     14.    Thus, OXY will be saddled with this debt for the

immediate future.   Due to such heavy debt overload, rating firms are

forecasting a debt downgrade because of the deal.

     15.   Based on the above facts, the acquisition of ANDARKO by

OXY was a poor decision by OXY.    The valued add of the Permian oil

production was a false message in order to get shareholders to go

along with the merger.   Being that ANDARKO is not even strongly

positioned in Permian oil production there is no value add here.

     16.   ANDARKO’S heavy leverage in the D-J basin will become a

hinderance upon OXY as Colorado’s oil and gas regulations are

tightening up and limiting production.

     17.   The increase in debt load has effectively diminished the

value of OXY’S stock and resulted in a debt downgrade for the

organization.

     18.   The longer OXY takes to reduce this debt, the longer the

impact on the shareholders returned value.

                           JURISDICTION AND VENUE

     19.   This Court has jurisdiction over all causes of action

asserted herein pursuant to 28 U.S.C. § 1332(a)(2) in that plaintiff

and defendants are citizens of different states and the amount in

controversy exceeds $75,000.00 (seventy-five thousand USD),

exclusive of interest and costs.   This action is not a collusive

action designed to confer jurisdiction on a court of the United

States that it would not otherwise have.

     20.   This Court has jurisdiction over each defendant named

herein because each defendant is either a corporation that business

in and maintains operations in this District, or is an individual

                              -4-
           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 5 of 24



who has sufficient minimum contacts with this District so as to

render the exercise of jurisdiction by the District courts

permissible under traditional notions of fair play and substantial

justice.

     21.      Venue is proper in this Court pursuant to 28 U.S.C. §

1391 (a) because: (i)one or more of the defendants either resides in

or maintains executive offices in this District; (ii) a substantial

portion of the transactions and wrongs complained of herein,

including the defendants’ primary participation in the wrongful acts

detailed herein, and aiding and abetting and conspiracy in violation

of fiduciary duties owed to OXY, occurred in this District; and

(iii) defendants have received substantial compensation in this

District by doing business here and engaging in numerous activities

that had an effect in this District.

                                  THE PARTIES

     22.     Plaintiff YEL LIMITED PARTNERSHIP (“Plaintiff” or “YEL”)

is and was, at times relevant hereto, an owner and holder of OXY

stock.     Plaintiff is a New York corporation with its principal place

of business located in New York.

     23.     Nominal Defendant OXY is a Texas corporation with its

principal executive offices located at 5 Greenway Plaza, Suite 110,

Houston, TX 77046-0521.

     24.     Defendant Vicki Hollub (“Hollub”) is OXY’s PRESIDENT and

CHIEF EXECUTIVE OFFICER and has been a member of OXY’s, she knew,

consciously disregarded, or was reckless and grossly negligent in

not knowing that OXY’s business model to acquire ANDARKO was

materially deficient.     Hollub participated in the issuance of

                                 -5-
              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 6 of 24



improper statements, including the preparation of the improper press

releases and prepared statements made during conference calls with

analysts and investors.    Defendant Hollub is a citizen of Texas.

     25.   Defendant Cedric W. Burgher (“Burgher”) is OXY’s Chief

Financial Officer and has been since May 2017.     Because of Burgher’s

position, he knew, consciously disregarded, or was reckless and

grossly negligent in not knowing that OXY’s business model to

acquire ANDARKO was materially deficient.    Burgher participated in

the issuance of improper statements, including the preparation of

the improper press releases and prepared statements made during

conference calls with analysts and investors.    Defendant Burgher is

a citizen of Texas.

     26.   Defendant Marcia E. Backus (“Backus”) is OXY’s Chief

Compliance Officer and General Counsel and has been since 2013.

Because of Backus’s positions, she knew, consciously disregarded, or

was reckless and grossly negligent in not knowing that OXY’s

business model to acquire ANDARKO was materially deficient.      Backus

participated in the issuance of improper statements, including the

preparation of the improper press releases and prepared statements

made during conference calls with analysts and investors.      Defendant

Backus is a citizen of Texas.

     27.   Defendant Spencer Abraham (“Abraham”) is OXY’s director

and has been since 2005.   Abraham is also a Member OXY’s

Environmental, Health and Safety Committee; and a Member of OXY’s

Executive Compensation Committee.   Because of Abraham’s positions,

he knew, consciously disregarded, or was reckless and grossly

negligent in not knowing that OXY’s business model to acquire


                              -6-
           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 7 of 24



ANDARKO was materially deficient.    Abraham participated in the

issuance of improper statements, including the preparation of the

improper press releases and prepared statements made during

conference calls with analysts and investors.     Defendant Abraham is

a citizen of Washington, D.C.

     28.   Defendant Eugene L. Batchelder (“Batchelder”) is OXY’s

director and has been since 2013.     Batchelder has been an

Independent Chairman for OXY since 2015.    Batchelder is also a

Member of OXY’s Corporate Governance, Nominating and Social

Responsibility Committee.     Because of Batchelder’s positions, he

knew, consciously disregarded, or was reckless and grossly negligent

in not knowing that OXY’s business model to acquire ANDARKO was

materially deficient.     Batchelder participated in the issuance of

improper statements, including the preparation of the improper press

releases and prepared statements made during conference calls with

analysts and investors.    Defendant Batchelder is a citizen of Texas.

     29.   Defendant Margaret M. Foran (“Foran”) is OXY’s director

and has been since 2010.     Foran is also the Chair of Executive

Compensation Committee; and a Member of Corporate Governance,

Nominating and Social Responsibility Committee.     Because of Foran’s

positions, she knew, consciously disregarded, or was reckless and

grossly negligent in not knowing that OXY’s business model to

acquire ANDARKO was materially deficient.     Foran participated in the

issuance of improper statements, including the preparation of the

improper press releases and prepared statements made during

conference calls with analysts and investors.     Defendant Foran is a

citizen of New Jersey.


                              -7-
           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 8 of 24



     30.   Defendant Carlos M. Gutierrez (“Gutierrez”) is OXY’s

director and has been since 2009.     Gutierrez is also the Chair of

Corporate Governance, Nominating and Social Responsibility

Committee; and a Member of the Audit Committee.     Because of

Gutierrez’s positions, he knew, consciously disregarded, or was

reckless and grossly negligent in not knowing that OXY’s business

model to acquire ANDARKO was materially deficient.     Gutierrez

participated in the issuance of improper statements, including the

preparation of the improper press releases and prepared statements

made during conference calls with analysts and investors.      Defendant

Gutierrez is a citizen of Washington, D.C.

     31.   Defendant William R. Klesse (“Klesse”) is OXY’s director

and has been since 2013.     Klesse is also a Member of the Executive

Compensation Committee; and a Member of the Environment, Health and

Safety Committee.   Because of Klesse’s positions, he knew,

consciously disregarded, or was reckless and grossly negligent in

not knowing that OXY’s business model to acquire ANDARKO was

materially deficient.     Klesse participated in the issuance of

improper statements, including the preparation of the improper press

releases and prepared statements made during conference calls with

analysts and investors.    Defendant Klesse is a citizen of Texas.

     32.   Defendant Jack B. Moore (“Moore”) is OXY’s director and

has been since 2016.    Moore is also a Member of the Executive

Compensation Committee; and a Member of the Corporate Governance,

Nominating and Social Responsibility Committee.     Because of Moore’s

positions, he knew, consciously disregarded, or was reckless and

grossly negligent in not knowing that OXY’s business model to


                              -8-
           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 9 of 24



acquire ANDARKO was materially deficient.    Moore participated in the

issuance of improper statements, including the preparation of the

improper press releases and prepared statements made during

conference calls with analysts and investors.     Defendant Moore is a

citizen of Texas.

     33.   Defendant Avedick B. Poladian (“Poladian”) is OXY’s

director and has been since 2008.   Poladian is the Chair of the

Audit Committee; and a Member of the Corporate Governance,

Nominating and Social Responsibility Committee.     Because of

Poladian’s positions, he knew, consciously disregarded, or was

reckless and grossly negligent in not knowing that OXY’s business

model to acquire ANDARKO was materially deficient.     Poladian

participated in the issuance of improper statements, including the

preparation of the improper press releases and prepared statements

made during conference calls with analysts and investors.        Defendant

Poladian is a citizen of California.

     34.   Defendant Elisse B. Walter (“Walter”) is OXY’s director

and has been since 2014.   Walter is the Chair of the Environmental,

Health and Safety Committee; and a Member of the Audit Committee.

Because of Walter’s positions, she knew, consciously disregarded, or

was reckless and grossly negligent in not knowing that OXY’s

business model to acquire ANDARKO was materially deficient.        Walter

participated in the issuance of improper statements, including the

preparation of the improper press releases and prepared statements

made during conference calls with analysts and investors.        Defendant

Walter is a citizen of New York.




                              -9-
           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 10 of 24



     35.   At all times relevant thereto, JOHN DOE and MARY ROE

shall be inserted to represent any indispensable parties discovered

during the litigation process.    We are preserving the space in this

caption if the courts determine these discovered Defendants are

indispensable parties.   YEL is required to raise such claims or risk

waiver of such claims.

     36.   The Defendants identified in ¶¶ 24, 27-34 are referred to

as the “Director Defendants.” The Defendants identified in ¶¶ 24-26

are referred to as the “Officer Defendants.”     Collectively, the

Director Defendants and the Officer Defendants are referred to

herein as the “Individual Defendants.”

                    DUTIES OF THE INDIVIDUAL DEFENDANTS

     37.   By reason of their positions as officers, directors,

and/or fiduciaries of OXY and because of their ability to control

the business and corporate affairs of OXY, the Individual

Defendant’s owed OXY and its shareholders fiduciary obligations of

trust, loyalty, good faith, and due care, and were and are required

to use their utmost ability to control and manage OXY in a fair,

just, honest, and equitable manner.    The Individual Defendants were

are required to act in furtherance of the best interest of OXY and

its shareholders so as to benefit all shareholders equally and no in

furtherance of their personal interest or benefit.

     38.   Each director and officer of the Company owers to OXY and

its shareholders the fiduciary duty to exercise good faith and

diligence in the administration of the affairs of the Company and in

the use and preservation of its property and assets, and the highest

obligations of fair dealing.     In addition, as officers and/or

                               -10-
            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 11 of 24



directors of a publicly held company, the Individual Defendants had

a duty to promptly disseminate accurate and truthful information

with regard to the Company’s business.

     39.   The Individual Defendants, because of their positions of

control and authority as directors and/or officers of OXY, were able

to an did, directly and/or indirectly, exercise control over the

wrongful acts complaint of herein, as well as the contents of the

various public statements issued by the Company.     Because of their

advisory, executive, managerial, and directorial positions with OXY,

each of the Individual Defendants had access to adverse non-public

information about the Company’s business, internal controls,

operations, and improper representations of OXY.

     40.   At all times relevant hereto, each of the Individual

Defendants was the agent of each of the other Individual Defendants

and of OXY, and was at all times acting within the course and scope

such agency.

     41.   To discharge their duties, the officers and directors of

OXY were required to exercise reasonable and prudent supervision

over the management, policies, practices, and controls of the

financial affairs of the Company.    By virtue of such duties, the

officers and director of OXY were required to, among other things:

                    a. Refrain from acting upon material inside

                       corporate information to benefit themselves;

                    b. Ensure that the Company complied with its

                       legal obligations and requirements, including

                       acting only within the scope of its legal




                               -11-
            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 12 of 24



                    authority and disseminating truthful and

                    accurate statements to the investing public;

                 c. Conduct the affairs of the Company in an

                    efficient, business-like manner so as to make

                    it possible to provide the highest quality

                    performance of its business, to avoid wasting

                    the Company’s assets, and to maximize the

                    value of the Company’s stock;

                 d. Property and accurately guide investors and

                    analysts as to the true condition of the

                    Company at any given time, including making

                    accurate statements about the Company’s

                    business prospects, and results and ensuring

                    the Company maintained an adequate systems of

                    internal controls such that the Company’s

                    reporting would be true and accurate at all

                    times;

                 e. Remain informed as to how OXY conducted its

                    operations, and, upon receipt of notice or

                    information of imprudent or unsound conditions

                    or practices, make reasonable inquiry in

                    connection therewith, and take steps to

                    correct such conditions or practices and make

                    such disclosures as necessary to comply with

                    securities laws;

                 f. Ensure that the Company was operated in a

                    diligent, honest, and prudent manner in


                            -12-
         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 13 of 24



                       compliance with all applicable laws, rules and

                       regulations; and

                    g. Ensure the Company had in place sufficient

                       internal controls over its business.

     42.   Each Individual Defendant, by virtue of his or her

position as a director and/or officer, owed to the Company and to

its shareholders the fiduciary duties of loyalty, good faith, and

the exercise of due care and diligence in the management and

administration of the affairs of the Company, as well as in the use

and preservation of its property and assets.     The conduct of the

Individual Defendants complained of herein involves a knowing and

culpable violations of their obligations as directors and officers

of OXY, the absence of good faith on their part, and a reckless

disregard for their duties to the Company and its shareholders that

the Individual Defendants were aware or should have been aware poses

a risk of serious injury to the Company.    The conduct of the

Individual Defendants who were also officers and/or directors of the

Company during the Relevant Period have been ratified by the

remaining Individual Defendants who collectively comprise all of

OXY’s Board during the Relevant Period.

     43.   The Individual Defendants breached their duties of

loyalty and good faith by allowing defendants to cause, or by

themselves causing, the Company to misrepresent its condition and

business prospects, as detailed below, and by failing to prevent the

Individual Defendants from taking such actions.     In addition, as a

result of defendants’ actions and course of conduct due the Relevant




                               -13-
            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 14 of 24



Period, OXY has expended, and will continue to expend, significant

sums of money.

            CONSPIRACY, AIDING AND ABETTING AND CONCERTED ACTION

     44.    In committing the wrongful acts alleged herein, the

Individual Defendants have pursued, or joined in the pursuit of, a

common course of conduct, and have acted in concert with and

conspired with one another in furtherance of their common plan or

design.    In addition to the wrongful conduct herein alleged as

giving rise to primary liability, the Individual Defendants further

aided and abetted and/or assisted each other in breaching their

respective duties.

     45.    During all the times relevant hereto, the Individual

Defendants collectively and individually initiated a course of

conduct that was designed to and did:    (i)conceal the fact that the

Company was improperly misrepresenting the health of its business

model; (ii) deceive the investing public, including shareholders of

OXY, regarding the Individual Defendants’ management of OXY’s

operations, the Company’s health and stability, and its future

business prospects that had been misrepresented by defendants

throughout the Relevant Period.    In furtherance of this plan,

conspiracy, and course of conduct, the Individual Defendants

collectively and individually took the actions set forth herein.

     46.    The Individual Defendants engaged in a conspiracy, common

enterprise, and/or common course of conduct during the Relevant

Period.    During this time, the Individual Defendants caused the

Company to conceal the true fact that OXY was misrepresenting its

business prospects.

                                -14-
             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 15 of 24



     47.   The Individual Defendants accomplished their conspiracy,

common enterprise, and/or common course of conduct by causing the

Company to purposefully, recklessly, or negligently release improper

statements.    Because the actions described herein occurred under the

authority of the Board, each of the Individual Defendants was a

direct, necessary, and substantial participant in the conspiracy,

common enterprise, and/or common course of conduct complained of

herein.

     48.   Each of the Individual Defendants aided and abetted and

rendered substantial assistance in the wrongs complained of herein.

 In taking such actions to substantially assist the commission of

the wrongdoing complained of herein, each Individual Defendant acted

with knowledge of the primary wrongdoing, substantially assisted the

accomplishment of that wrongdoing, and was aware of his overall

contribution to and furtherance of the wrongdoing.

                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

     49.   Plaintiff brings this action derivatively in the right

and for the benefit of OXY to redress injuries suffered, and to be

suffered, by OXY as a direct result of breaches of fiduciary duty,

waste of corporate assets, unjust enrichment, and violations of New

York Corporations Code, as well as the aiding and abetting thereof,

by the Individual Defendants.    OXY is named as a nominal defendant

solely in a derivative capacity.    This is not a collusive action to

confer jurisdiction on this Court that it would not otherwise have.

     50.   Plaintiff will adequately and fairly represent the

interest of OXY in enforcing and prosecuting its rights.




                                 -15-
              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 16 of 24



     51.   Plaintiff is and was an owner of OXY stock during times

relevant to the Individual Defendant’s wrongful course of conduct

alleged herein, and remains a shareholder of the Company.

     52.   The current Board of OXY consists of the following nine

individuals:   defendants Hollub, Abraham, Batchelder, Foran,

Gutierrez, Klesse, Moore, Poladian and Walter.

     53.   Plaintiff has not made any demand on shareholders of OXY

to institute this action since such demand would be futile and

useless act for at least the following reasons:

                    a. OXY is a publicly held company with share

                       outstanding, and thousands of shareholders;

                    b. Making demand on such a number of shareholders

                       would be impossible for plaintiff who has no

                       way of finding out the names, addresses, or

                       phone numbers of shareholders; and

                    c. Making demand on all shareholders would force

                       plaintiff to incur huge expenses, assuming all

                       shareholders could be individually identified.

                                 COUNT I
           AGAINST ALL DEFENDANTS FOR BREACH OF FIDUCIARY DUTY


     54.   Plaintiff incorporates by reference and realleges each

and every allegation contained above, as though fully set forth

herein.

     55.   The Individual Defendants owed and owe OXY fiduciary

obligations.   By reason of their fiduciary relationships, the

Individual Defendants owed and owe OXY the highest obligation of

good faith, fair dealing, loyalty, and due care.

                               -16-
            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 17 of 24



     56.   The Individual Defendants, and each of them, violated and

breached their fiduciary duties of care, loyalty, reasonable

inquiry, oversight, good faith, and supervision.

     57.   Each of the Individual Defendants knew or were reckless

or grossly negligent in not knowing that they had caused the Company

to improperly misrepresent the Company’s positioning.      These actions

could not have been a good faith exercise of prudent business

judgment to protect and promote the Company’s corporate interests.

     58.   As a direct and proximate result of the Individual

Defendants’ failure to perform their fiduciary obligations, OXY

sustained significant damages.    As a result of the misconduct

alleged herein, the Individual Defendants are liable to the Company.

     WHEREFORE, Plaintiff demands judgment against Defendants,

VICKI HOLLUB; CEDRIC W. BURGHER; MARCIA E. BACKUS; SPENCER ABRAHAM;

EUGENE L. BATCHELDER; MARGARET M. FORAN; CARLOS M. GUTIERREZ;

WILLIAM R. KLESSE; JACK B. MOORE; AVEDICK B. POLADIAN; ELISSE B.

WALTER; OCCIDENTAL PETROLEUM CORPORATION; JOHN DOE and MARY ROE,

individually, jointly, severally, or in the alternative damages,

treble damages, together with lawful interest, plus Plaintiff’s

reasonable attorney’s fees and litigation expenses as allowed by

law, and for all other just and proper relief.     Further, for the

Court to deem the ANDARKO merger void due to current and ongoing

damages to OXY and its shareholders.

                                 COUNT II
           AGAINST ALL DEFENDANTS FOR WASTE OF CORPORATE ASSETS

     59.   Plaintiff incorporates by reference and realleges each

and every allegation contained above, as though fully set forth

herein.
                               -17-
            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 18 of 24



     60.   As a result of the misconduct described above, the

Individual Defendants wasted corporate assets:     (i) by paying

bonuses to certain of its executive officers; and (ii) by incurring

hundreds of millions of dollars of losses due to their actions.

     WHEREFORE, Plaintiff demands judgment against Defendants,

VICKI HOLLUB; CEDRIC W. BURGHER; MARCIA E. BACKUS; SPENCER ABRAHAM;

EUGENE L. BATCHELDER; MARGARET M. FORAN; CARLOS M. GUTIERREZ;

WILLIAM R. KLESSE; JACK B. MOORE; AVEDICK B. POLADIAN; ELISSE B.

WALTER; OCCIDENTAL PETROLEUM CORPORATION; JOHN DOE and MARY ROE,

individually, jointly, severally, or in the alternative damages,

treble damages, together with lawful interest, plus Plaintiff’s

reasonable attorney’s fees and litigation expenses as allowed by

law, and for all other just and proper relief.     Further, for the

Court to deem the ANDARKO merger void due to current and ongoing

damages to OXY and its shareholders.

                              COUNT III
            AGAINST ALL DEFENDANTS FOR UNJUST ENRICHMENT

     61.   Plaintiff incorporates by reference and realleges each

and every allegation set forth above, as though fully set forth

herein.

     62.   By their wrongful acts and omissions, the Individual

Defendants were unjustly enriched at the expense of and to the

detriment of OXY.

     63.   By their wrongful acts and omissions, the Individual

Defendants were unjustly enriched at the expense of and to the

detriment of OXY.

     64.   Plaintiff, as a shareholder and representative of OXY,

seeks restitution from these defendants, and each of them, and seeks
                               -18-
            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 19 of 24



an order of this Court disgorging all profits, benefits, and other

compensation obtained by these defendants, and each of them, from

their wrongful conduct and fiduciary breaches.

       65.   Plaintiff, on behalf of OXY, has no adequate remedy at

law.

       WHEREFORE, Plaintiff demands judgment against Defendants,

VICKI HOLLUB; CEDRIC W. BURGHER; MARCIA E. BACKUS; SPENCER ABRAHAM;

EUGENE L. BATCHELDER; MARGARET M. FORAN; CARLOS M. GUTIERREZ;

WILLIAM R. KLESSE; JACK B. MOORE; AVEDICK B. POLADIAN; ELISSE B.

WALTER; OCCIDENTAL PETROLEUM CORPORATION; JOHN DOE and MARY ROE,

individually, jointly, severally, or in the alternative damages,

treble damages, together with lawful interest, plus Plaintiff’s

reasonable attorney’s fees and litigation expenses as allowed by

law, and for all other just and proper relief.     Further, for the

Court to deem the ANDARKO merger void due to current and ongoing

damages to OXY and its shareholders.

                               COUNT IV
  AGAINST ALL DEFENDANTS FOR BREACH OF GOOD FAITH AND FAIR DEALINGS

       66.   Plaintiff incorporates by reference and realleges each

and every allegation set forth above, as though fully set forth

herein.

       67.   The Individual Defendants failed to act honestly and in

accord to the relational agreement between the parties.

       68.   The parties expected the Individual Defendants to act in

accord and in the best interest of the Plaintiff.

       69.   This was the bargained for exchange when the Plaintiff

became a shareholder in OXY, by paying value for the shares

received.
                                -19-
             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 20 of 24



      70.    In exchange for such value, the Individual Defendants

were obligated to a duty of good faith and fair dealings.

      71.    The Individual Defendants breach such obligation by their

failure to act according and in the best interest of Plaintiff as

evidenced in the ANDARKO acquisition noted above.

      72.    The Individual Defendants have breached the implied

warranty of good faith and fair dealing.

      WHEREFORE, Plaintiff demands judgment against Defendants,

VICKI HOLLUB; CEDRIC W. BURGHER; MARCIA E. BACKUS; SPENCER ABRAHAM;

EUGENE L. BATCHELDER; MARGARET M. FORAN; CARLOS M. GUTIERREZ;

WILLIAM R. KLESSE; JACK B. MOORE; AVEDICK B. POLADIAN; ELISSE B.

WALTER; OCCIDENTAL PETROLEUM CORPORATION; JOHN DOE and MARY ROE,

individually, jointly, severally, or in the alternative damages,

treble damages, together with lawful interest, plus Plaintiff’s

reasonable attorney’s fees and litigation expenses as allowed by

law, and for all other just and proper relief.         Further, for the

Court to deem the ANDARKO merger void due to current and ongoing

damages to OXY and its shareholders.

                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment as follows:

            A.       Against all of the Individual Defendants in favor of

            the Company for the amount of damages sustained by the

            Company as a result of the Individual Defendants’ breaches of

            fiduciary    duties,    waste   of   corporate   assets,   unjust

            enrichment and breach of good faith and fair dealings.

            B.       Directing OXY to take all necessary actions to reform



                                    -20-
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 21 of 24



      and improve its corporate governance and internal procedures

      to comply with applicable laws and to protect OXY and its

      shareholders from a repeat of the damaging events described

      herein, including, but not limited to, putting forward for

      shareholder vote resolutions for amendments to the Company’s

      By-Laws or Articles of Incorporation and taking such other

      action as may be necessary to place before shareholders for a

      vote the following Corporate Governance Policies:

                    1. A proposal to create a Board committee with

                       oversight over the Company;

                    2. A proposal to remove executives and directors

                       who    have   been    convicted   for   felonies     or

                       crimes that involve dishonesty such as fraud

                       or theft;

                    3. A     proposal   to    strengthen    the      Company’s

                       internal controls;

                    4. A proposal to create an ethics committee

                       charged with review of the Company’s and its

                       executives’ and directors’ dealing;

                    5. A     proposal   to     strengthen      the    Board’s

                       supervision of operations and develop and

                       implement procedures for greater shareholder

                       input into the policies and guidelines of the

                       Board;

                    6. A provision to permit the shareholders of OXY

                       to    nominate   atleast   three     candidates    for

                       election to the Board; and


                            -21-
         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 22 of 24



                       7. A proposal to appropriately test and then

                          strengthen the internal audit and control

                          functions.

                       8. A proposal to effectively end the ANDARKO

                          merger efforts immediately in order to help

                          rebuild OXY stock price back to pre-merger

                          values.

         C.       Extraordinary equitable and/or injunctive relief as

         permitted by law, equity, and state statutory provisions sued

         hereunder,    including    attaching,   impounding,    imposing   a

         constructive trust on, or otherwise restricting defendants’

         assets so as to assure that Plaintiff on behalf of OXY has an

         effective remedy;

         D.       Awarding to OXY restitution from the defendants, and

         each of them, and ordering disgorgement of all profits,

         benefits, and other compensation obtained by the defendants;

         E.       Awarding Plaintiff the costs and disbursements of the

         action, including reasonable attorneys’ fees, accountants’

         and exerts’ fees, costs, and expenses; and

         F.       Granting such other and further relief as the Court

         deems just and proper.

                              JURY DEMAND

     PLEASE TAKE NOTICE that Plaintiff hereby demands a trial by

jury on all issues so triable.

                      DESIGNATION OF TRIAL COUNSEL

     Adrian J. Johnson, Esq., is hereby designated as trial counsel in

the within action.

                                 -22-
              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 23 of 24



                        ATTORNEY CERTIFICATION

     I am a partner of the firm of Johnson & Associates at Law, PC.

This matter is neither the subject of any other pending action in any

Court nor of a pending arbitration.     It is not anticipated that any

other party or non-party will be joined as a potentially liable

person. I certify that the foregoing statements made by me are true.

     I am aware that if any foregoing statements made by me are

willfully false, I am subject to punishment.

Dated:   9 JULY 2019              JOHNSON & ASSOCIATES, PC

                                  By:   s/ADRIAN J. JOHNSON
                                        ADRIAN J. JOHNSON
                                        33 Wood Avenue South, Suite 600
                                        Iselin, NJ 08830
                                        P: 1.848.229.2254
                                        F: 1.855.385.0942
                                        Attorneys for Plaintiff




                               -23-
            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   Case 1:19-cv-06435 Document 1 Filed 07/11/19 Page 24 of 24



                                    VERIFICATION

       I, DENA LEVORITZ, a partner in YEL Partners, hereby declare as

       follows:

       YEL     Partners    is   a   shareholder     of     OCCIDENTAL   PETROLEUM,

CORPORATION.       YEL Partners was a shareholder at the time of the

wrongdoing complained of and remains a shareholder.              YEL Partners has

retained competent counsel and is ready, willing and able to pursue

this     action    vigorously       on   behalf    of     OCCCIDENTAL   PETROLEUM,

CORPORATION.       I have reviewed the Verified Shareholder Derivative

Complaint.      Based upon discussions with and reliance upon counsel, and

as to those facts which I have personal knowledge, the Complaint is

true and correct to the best of my knowledge, information and belief.

       I declare under penalty of perjury that the foregoing is true and

correct.



DATED:       9 JULY 2019                                 s/ DENA LEVORITZ
                                                         DENA LEVORITZ
                                                         Partner in YEL Partners




                                   -24-
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
